Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 10/27/2021 is acknowledged. 
 	Claims 9-12 have been newly added.
	Claim 2 is cancelled.
Claims 1, 3-12 are being considered on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bartolucci et al. (US 10,015,972; hereinafter R1) with Rogers et al. (US 5,268,285, hereinafter R2),  Nasu et al. (US 5,338,552; hereinafter R3) and Imura et al. (US 2004/0101594, hereinafter R4) as evidence.
New claims 8-12 are limited to the amount of yeast used in the process and the duration of the fermentation in the second step of dough fermentation. 
Claim 1 recites a strain of yeast designated as I-5088. Claim 6 is limited to the use of the said strain in a baking process wherein the usage is less than 10% compared 
Claim 1- R1 discloses breadmaking yeast strains that are effective in non-sweetened or slightly sweetened doughs. (Title)
Claim 6 - R1 discloses that the inventive mutant strains have improved fermentative capacity compared with those of the reference strain. (Abstract)
Claim 1 - R1 teaches of yeast mutation using ultraviolet radiation. (col. 3, lines 19-25). The presently claimed strain is also produced using ultraviolet radiation, thus a random mutant. 
R1 states that the fermentative capacity in non-sweetened dough is at least 10% greater than the fermentative capacity of the reference strain. (col. 4, lines 40-45). This disclosure is interpreted as a process requiring 10% less yeast compared to the use of a reference strain. 
Claim 3 - R1 discloses the production of cream yeast using the mutant strain (col. 5, lines 58-65, Col. 6, lines 13-14). Producing yeast from the selected mutants is also disclosed. (Example 2)
Claim 4 - Claim R1 discloses the use of the mutant strain in baking bread. (Example 3)
Claim 6 - R1 discloses that the mutant strain has an improved fermentative capacity compared with the reference strain. (Example 2, last par.). An improved fermentation capacity brings about a shorter fermentation time. 
It is noted that when a yeast of higher fermentative capacity is used, the amount of yeast used in the process is decreased. This is of economic importance resulting in sponge and dough process. Among the mutagens ultraviolet light is mentioned [0044 and Example 2]. Therefore, mutating a baker’s yeast using UV and screening, using the known methods in the art, for mutants suitable for use in a sponge-dough process would have been motivated and obvious. 
R1 discloses the characteristics of the mutant yeast strain. (col. 6, lines 15-21). Among the characteristics, the fermentative capacity of the mutant yeast is mentioned. 
Claim 8 and its new dependent claims recite a sponge and dough process. Sponge and dough processes are conventionally used in the art. The sponge and dough process is characterized by mixing about 60-70% of the dough with a portion of the water required for the overall process and the yeast. This sponge is fermented for 3-4 hrs. and after the first fermentation time the remaining ingredients; e.g. flour, water, and other additives are added and a shorter fermentation is effectuated at this stage. However, as taught by R1, the improved fermentative capacity of the yeast mutant is advantageous for such processes as evidenced by the evidentiary references. 
Despite the fact that applicants have provided specific deposit names (I-5088) for the mutant strain disclosed and claimed, this does not provide a patentable distinction 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of R1 by mutating any reference yeast using UV radiation and screening the random mutants (untargeted mutation) for any desirable metabolic trait including improved fermentation capacity compared with the reference strain and/or suitability for a sponge-dough process. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in mutating and screening out the desirable strains. 
Response to Arguments
	Applicant’s arguments have been considered. These arguments are not deemed persuasive.
	1.	Applicant argues that R1’s Saccharomyces cerevisiae mutant is derived from a different family than that of the present invention.

	2.	Applicant cites the In re Baird case; concluding that the court said that “disclosure of millions of compounds does not render obvious a claim to three compounds”.
	a.	However, R1 claims a mutant yeast that is produced from the same yeast species using the same mutagenic agent; i.e. UV radiation. The resulting mutant is claimed to have improved fermentative power. Based on these characteristics, the mutant strain of R1 and the mutant strain as presently claimed appear to be the same. 
		Even if we assume that the prior art mutant strain and the presently claimed strain are not the same, for instance they come from different families of yeasts as argued by Applicant, The teachings of R1 would have motivated a mutagenesis process and screening for various traits in the mutagen, in this case improved fermentative capacity. To claim a totally different mutant yeast, the Applicant is expected to present quantitative as well as qualitative date to show that the claimed invention is a totally different yeast mutant than the prior art. The instant specification is basically void of such comparative data. Therefore, the presently claimed yeast mutant is considered another yeast mutant that would have been obvious over the teachings of 
	3.	Applicant argues that the limitations of claim 8, a sponge and dough method, have not been addressed in the rejection of that claim. 
	a.	Firstly, the sponge and dough method is a well-known process in the art of baking. Please see the evidentiary ref. Imura et al. (US 2004/0101594 at par. [0060] stating “[0060] In a typical sponge-dough method, about 70% of the whole cereal flour to be used, yeast, yeast food and the like are added to water and, then, mixed. The mixture is fermented at a temperature of between 25.degree. C. and. 35.degree. C. for a period of time of between 3 hours and 5 hours, mixed with remaining ingredients such as cereal flour, water, salt and shortening (as dough mixing), divided and held intact for a period of bench time. The resultant dough is molded and then subjected to panning. The dough thus subjected to panning is subjected to proofing at a temperature of between 35.degree. C. and 42.degree. C. and, then, baking at a temperature of between 200.degree. C. and 240.degree. C.
		The above disclosure is basically what is recited in present claim 8. 
	Furthermore, Imura et al. (US 7,198,810) clearly states “The yeast of the present invention can also be obtained by subjecting yeasts such as baker's yeast, sake yeast, wine yeast, beer yeast and miso and soy sauce yeast, preferably those belonging to the genus Saccharomyces to known mutagenesis such as ultraviolet irradiation, X-radiation, treatment with mutagens such as ethyl methanesulfonate and N-methyl-N'-nitro-N-nitrosoguanidine, gene manipulation and hybridization breeding, and then screening the obtained mutants for strains having the above characteristics.

	A prima facie case of obviousness is established where the Examiner demonstrates that the invention in nothing more than the predictable result of a combination of familiar elements according to known methods. KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Rolls-Royce, PLC v. United Technologies Corp., 603 F.3d 1325, 1338, (Fed. Cir. 2010)(“If a person of ordinary skill, before the time of invention and without knowledge of that invention, would have found the invention merely an easily predictable and achievable variation or combination of the prior art, then the invention likely would have been obvious.”).
	No claims are allowed. 
	The following responses were presented in the Non-Final rejection of 07/29/2021. They are presented here for future reference.
	The Declaration by Mr. Bartolucci has also been considered. 
	Applicant’s arguments are based on the Declaration by Mr. Bartolucci. Therefore, the Declaration is discussed below. 
	1.	The Declaration discloses three families of Saccharomyces cerevisiae (baker’s yeast); namely those that have weak maltase and weak invertase enzyme acitivies, those that have high maltase and high invertase activities, and those that have low maltase and high invertase activities. 
	a.	As clearly disclosed by the document (Lallemand; Baking Update: Choosing the right yeast, submitted by Applicant) depending on the dough formulation, i.e. whether the dough is a lean dough or sweetened dough, the type of yeast used will be different. Furthermore, this document clearly teaches that a lean dough requires a 
		Granted, the types of yeast for various processes may be different according to the Lallemand document. However, the instant specification only discloses that the mutant is used for sponge-dough process. While the Declaration classifies the types of yeast according to their usage in various baking processes with reference to maltase and invertase enzyme activities, the specification is silent to these activities. The mutant strain I-5088 is not characterized on the basis of maltase and invertase activities. The specification is absolutely void of such descriptions. 
	2.	The Declaration states that the mutant is used for a sponge-dough process, however, as far as the Examiner is aware of the sponge-dough process, any baker’s yeast may be used in a sponge-dough process. 
	3.	The Declaration states that the yeast strain according to Bartolucci et al. (the primary reference) is not suitable for sponge and dough breadmaking scheme. However, Applicant is reminded that the rejection is not an anticipation by Bartolucci et al.  Bartolucci et al. teaches of producing mutants using UV mutation techniques. As evidenced by the secondary references, since a  shorter fermentation time in a sponge-dough process was desirable, mutants would have been screened  for that property. The specification recites screening 10,0000 mutants to conclude that I-5088 is the ideal candidate for that process. However, the mutant itself should have characteristics that are superior over other baker’s yeast strains. 
		The instant specification also recites “obtaining yeasts having high fermentative capacity”. This aspect of the claimed invention is also motivated by R2 
	3.	The Declaration states that the I-5088 mutant strain is of the third family of baker’s yeast having low maltase and high invertase activity. It can be argued that any baker’s yeast having a high invertase activity qualifies as a substitute for I-5088. Applicant is referred to US 5,801049 that discloses a baker’s yeast with high invertase activity. Therefore, this strain would also be a substitute for I-5088. 
	4.	The Declaration states that the I-5088 is a strain this is specific for sponge-dough process. As mentioned supra, any strain of baker’s yeast may be used in a sponge and dough process. Applicant is referred to US 2004/0101594 that discloses a yeast strain H-9444 used in a sponge-dough method. [Example 2, 0074].
		However, the Declaration only discloses the classification of baker’s yeast strains based on maltase and invertase activities. This disclosure is clearly explained by the submitted document by Lallemand yeasts. The Declaration is void of any quantitative and/or qualitative data to show the superiority of the claimed mutant over other strains of baker’s yeast. The instant specification does not even mention any enzymatic activity of the claimed strain. 
Examiner’s Note
	The present claims are very broadly recited. Limitations from inside or outside of the specification cannot be read into claims. Arguing that the claimed mutant strain is from the third family of baker’s yeast having low maltase and high invertase activities, without any quantitative data, is not sufficient to grant a patent. The specification is void of the such enzyme activities of the claimed strain. Since the claims are broadly recited, 
	Since it is stated that the mutant is suitable for a sponge-dough process, perhaps a more detailed sponge-dough process using the I-5088 mutant that may be further limited to the advantages of the process would be a more appropriate set of claims. 
	A prima facie case of obviousness is established where the Examiner demonstrates that the invention in nothing more than the predictable result of a combination of familiar elements according to known methods. KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Rolls-Royce, PLC v. United Technologies Corp., 603 F.3d 1325, 1338, (Fed. Cir. 2010)(“If a person of ordinary skill, before the time of invention and without knowledge of that invention, would have found the invention merely an easily predictable and achievable variation or combination of the prior art, then the invention likely would have been obvious.”).
	No claims are allowed.
		 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Imura et al. (US 2004/0101594) discloses mutant yeast strains that can be used in making dough by sponge and dough process. Among the mutagens ultraviolet light is mentioned [0044 and Example 2].

Imura et al. (US 7,198,810) discloses mutagenesis of yeast species using various mutagenic agents and the subsequent screening of the mutants for desirable traits. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791